Citation Nr: 1137137	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  11-02 908	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in an October 2010 Board decision denying entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Moving party represented by:  Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran had active military service from September 1944 to January 1947, and from October 1961 to October 1963.  Additional service in June 1952 is reported.

The movant filed the instant motion in October 2010 after receiving notice of the Board's October 2010 decision denying entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  


FINDINGS OF FACT

1.  The October 2010 Board decision is final.

2.  The correct facts were before the Board at the time of the October 2010 decision.

3.  The Board correctly applied statutory and regulatory provisions extant in October 2010.


CONCLUSION OF LAW

The Board did not commit CUE in its October 2010 decision denying entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404, 20.1406 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The movant filed a November 2008 claim for service connection for prostate cancer to include as secondary to herbicide exposure.  That claim was denied in an April 2009 rating decision by the Regional Office in St. Paul, Minnesota.  The movant appealed.  The Board denied the claim in October 2010.  The movant was provided notice of the decision and his procedural and appellate rights also in October 2010.  The movant filed the instant motion in October 2010, arguing that the Board had committed error in denying the claim.  The movant did not file a motion for reconsideration or initiate an appeal to the U.S. Court of Appeals for Veterans Claims (Court).  The October 2010 Board decision is final.  

The movant contends essentially that his service in Vietnam from 1967 to 1973 should be qualifying.  The movant argues that he was sent to Vietnam for an agricultural program.  He contends that he lived on base, worked with servicemen, supervised and was supervised by servicemen and used base medical facilities with the MACV (U.S. Military Assistance Command Vietnam).  The movant argues that he was sent as part of a Presidential initiative to improve agriculture in Vietnam.  If, as the movant contends, his presence in Vietnam is qualifying, then he would be eligible for presumptive service connection for prostate cancer.

The 2010 Board decision is not subject to revision on the same factual basis except by a duly constituted appellate authority or except as provided in 38 C.F.R. § 3.105.  See 38 U.S.C.A. § 7111 (West 2002).  In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the United States Court of Appeals for Veterans Claims (Court) offered a three-pronged test to determine whether CUE was present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time of the prior determination; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . .  If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision can not be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Generally, in order to establish direct service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of an event, disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the alternative, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

On the basis of these laws, in order to grant service connection the record must have supported a finding that the movant was actually exposed to herbicides during service or is presumed to have been exposed during service.  

The claims file reflects that the movant served on active duty from September 1944 to January 1947 and from October 1961 to October 1963.  The movant submitted an October 1981 Office of Personnel Management form outlining both his civilian and active military service which indicated an additional 19 days of active military service in June 1952 and employment with the U.S. Department of Agriculture (USDA) from June 1956 to October 1961, from January 1967 to March 1973, from April 1975 to February 1976 and from May 1977 to October 1981.  The movant signed the form, adding two weeks additional service in June and July 1948.  The movant's service was also confirmed with the National Personnel Records Center, which indicated that nothing in his military service records indicated his presence in Vietnam.  

The movant also contacted his U.S. Senator in 1998 concerning Agent Orange benefits for civilian employees located in Vietnam.  This contact included a newspaper article mentioning the movant by name describing his participation in a USDA program sending 100 agricultural advisors to Vietnam.

The October 2010 decision found that the movant did not have herbicide exposure during service and that he did not serve in Vietnam while on active duty.  The Board determined that the movant's exposure occurred instead while he was a Federal civilian employee.  The Board discussed the provisions of 38 C.F.R. §§ 3.1, 3.6 and 3.7, stating that USDA civilian employees are not eligible for VA benefits.  The movant's sole contention at that time and now is that he went to Vietnam as a USDA civilian employee.  He did not and does not argue herbicide exposure at any other time.  No other herbicide exposure was shown during any period of qualifying service.  The Board determined that the movant was not entitled to a finding of presumptive or actual exposure to herbicides during qualifying service.  

The Board concludes that the application of law to the facts as found was correct.  The Board relied on a correct statement of law that USDA civilian employees are not entitled to VA compensation benefits.  See 38 C.F.R. §§ 3.1, 3.6, 3.7.  The Board relied on a correct statement of law that only those veterans who served in Vietnam on active duty were entitled to a presumption of service connection.  Applied to the findings that the movant was not in service while in Vietnam, but a USDA civilian employee and there being no other potential incidence of exposure during military service, the Board's determination that the presumption of service connection for herbicide exposure was not satisfied was correct.  Furthermore, the movant did not allege continuity of symptomatology or a nexus to any other incident of his qualifying service.  The movant's remaining service does not reflect any evidence suggesting herbicide exposure or nexus to any other event, injury or disease or the movant's qualifying service.  Thus, the Board's determination that the second and third elements of direct service connection were not satisfied was also correct.  

In sum, the Board determined correctly that the movant's herbicide exposure occurred outside his qualifying service.  There was and is no other potential theory of entitlement.  The Board concluded correctly that the presumption of service connection for herbicide exposure was not satisfied.  The Board concluded correctly that the second element of service connection was not satisfied.  See Hickson.  Thus, the Board's October 2010 application of the law of service connection was correct.  

The movant has a pair of additional arguments.  The movant argues that civilian employees in Vietnam should qualify for service connection.  The Board lacks the authority to grant such a change.  The movant also contests the October 2010 Board decision arguing that the U.S. Code described the presence of the MACV in Vietnam and that this code provision was not applied.  He also asks if the code provision "sunsetted."  He does not cite or otherwise identify the code provision.  The Board is unaware of any U.S. Code provision describing the MACV.  Ultimately, this is irrelevant to the October 2010 findings of fact or conclusion of law.  Regardless of the MACV's presence in Vietnam, the movant was not on active duty or a recognized exception while in Vietnam.  Thus, any facts particular to the MACV has no bearing on the outcome of this case.

The standard of review the Board is obligated to apply is whether the Board's conclusion in 2010 that the movant was not entitled to service connection for prostate cancer was clearly and unmistakably erroneous.  In short, if there was a basis in the record for the Board's conclusion, then there is no CUE.  The Board finds here that the 2010 findings were supported plausibly by the record.  The application of the facts as found to the law then in effect was also correct.  Thus, no clear and unmistakable error has been demonstrated in the October 2010 Board decision.  

Accordingly, since it has not been shown that "reasonable minds could only conclude that the original decision was fatally flawed at the time it was made," Russell, 3 Vet.App., at 313, the Board finds that the October 2010 Board decision was not clearly and unmistakably erroneous in failing to grant service connection for prostate cancer, to include as secondary to herbicide exposure.

II. Veterans Claims Assistance Act (VCAA)

A CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Nevertheless, a March 2011 letter to the movant provided notice of the information necessary to substantiate a CUE claim.



ORDER

The motion to revise the October 2010 Board decision denying entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure is denied.



                       ____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



